February 17, 1958




Hon. Mack Wallace             Opinion No. W-366
County Attorney
Athens, Texas                 Re:   Authority of owner of truck
                                    registered as a farm truck
                                    under Article 6675a-6a to
                                    transport cross-ties on the
                                    public highways of Henderson
Dear Mr. Wallace:                   County, Texas.
          We are in receipt of your letter of January 28, 1958,
in which you state that a resident of Henderson County leases
timber inHenderson County, cuts logs, makes cross-ties out of
the logs, and conveys the cross-ties across Henderson County
on a truck registered as a farm truck, and you request our
opinion as follows:
          "Is it a violation for this man to haul
     cross-ties from his saw-mill on his lands to
     the point of sale on a truck carrying farm
     registration?"
          Article 6675a-6a provides that a truck used by the
owner thereof only in the transportation of his own poultry,
dairy products, livestock, livestock products, timber in its
natural state, and farm products to market, or to other points
for sale or processing, etc. may be registered as a farm truck.
          This Department held, in Opinion O-3317, Tendered
April 30, 1941, addressed to Hon. Coke R. Stevenson, Jr*,
County Attorney at Junction, Texas, that an individual who
leases a ranch for the purpose of cutting the timber there-
from, 5~ one who purchases the timber under a straight con-
tract of sale without leasing the land, would be in the same
posltion as a cattle trader who purchases cattle from ,&hers
and hauls same to market, and that in such cases the person
so doing would not be entitled to the farm license provided
for in Article 6675a-6a.
Hon. Mack Wallaoe, page 2 (ww-366)

          We are further of the opinion and hold that cross-
ties are not 'timber in its natural state' as that term is
used in Article 6675a-6a.  See Hubbard v. Burton, 75 MO. 65,
67.
                          SUMNARY
          Cross-ties are not "timber in its natural
     state" as that term Is used in Article 6675a-6a,
     and may not be transported in a truck registered
     as a farm truck on the public highways of this
     State.
                              Very truly yours,
                              WILL WILSON
                              Attorney 5en




JWW:jp-dhs
APPROVED:
OPINION CONMITTER
Qeo. P. Blackburn, Chairman
Cecil~Rotsch
Mark McLaughlin
Milton Richardson
John Minton
REVIEWED FOR THE ATTORNEY QENERAL
BY:
      W. V. Qeppert